DETAILED ACTION
This Office Action is in response to RCE filed October 21, 2020.

Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21 and 26, Ando et al. (US 2018/0076334) in view of Basker et al. (US 9,722,043) do not disclose at least the limitation “while protecting the second region for the second FinFET by a cover pattern, … and the recessed first gate electrode layer in the first region for the first FinFET” recited in claim 1, and similar limitations recited in claims 21 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 16, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815